Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 37 is objected to because of the following informalities:  the preamble of claim 37 should read --The blade box-- because it depends on claim 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, The preamble “a blade box”.  From this preamble, it appears Applicant is seeking protection for the box by itself for containing blade(s), another word, the blade(s) are not positively claimed. However, in the body of claim 22 recites at least one cutting edge structure. There are two lines of thought on this; 
One is that claim should be interpreted as a combination of the blade box with blade(s), which is seemingly not what the preamble suggests.
Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the claim.  Would a polymeric box or a polymeric housing or casing for holding blade(s) meet this, even if there was no teaching of a blade?  What structure is being claimed?  If the blade is not positively recited, then any prior art held against it would not need to show blade(s), it would only need to show the structure of the box, housing or casing right?
  All claims dependent from claim 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
At least Claims 22-23 of this application is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-46  of copending Application No. 17/336,923. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least Claims 22-23 of this pending application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,059,194. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of at least Claim 22 of this pending application are found in Claims 1-20 of U.S. Patent No. 11,059,194. The differences between the claims of the pending application and the claims of U.S. Patent No. 11,059,194 is that the claims of U.S. Patent No. 11,059,194 includes many more features, words differently and thus much more specific (for examples, a base structure, at least one cutting edge template into said base structure...of claim 1 of the U.S. Patent No. 11,059,194 compared to claim 22 of the pending application that is broader).
Since at least claim 22 of this application is anticipated by claim 1 of the patent (US 11,059,194) and it is not patentably distinct from the claims of the patent (US 11,059,194). This is a non-statutory double patenting rejection.
Examiner note that this application is a divisional application from the application 15/188,123 from the restriction. However, this application is not a divisional application from the application 15/188,100. Therefore, the double patent rejection is noted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 23-27, 31-32, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheinfeld (US 2008/0086888).
Regarding claim 23, Scheinfeld shows a razor blade (Figures 1, 2A-B) comprising at least one cutting edge structure (14) comprising a substrate (layers 24 and 26, Figure 2B), wherein the substrate is made of a polymeric material (Para. 44 recites “primary layer 24 and second layer 26…both these layers can cover the entire blade” and Para. 49 recites “Primary and secondary polymers”), wherein the polymeric material formed or “produced by a precursor material” for said polymeric material (see polymers of layers 24, 26) that is a precursor material (Para. 55 “a liquid solution or dispersion of the polymer(s) and bioactive agent(s) that is applied to the razor surface” and also see Para. 56).
Regarding claim 24, Scheinfeld shows that said precursor material is comprised of a monomer material, an oligomer material, or any combination thereof (Para. 36 “a single polymer component… a single type of monomer”).
Regarding claim 25, Scheinfeld shows that said precursor material is comprised of an epoxy based material (Para. 52 recites “epoxy resins”).
Regarding claims 26-27, Scheinfeld shows that said polymeric material is cured by cross-linking or polymerization (Para. 55 “x ray light…polymerization and/or cross-linking”).
With regards to the “cross-linking or polymerization cured” step, please note that the invention is directed to a razor blade (product) including a cutting edge structure having a polymeric material, the cured step of cross-linking or polymerization or heat or light has been considered and given weight inasmuch as it infers structure in the razor blade. It is a product by process claim. See MPEP 2113.
Regarding claims 31-32, Scheinfeld shows that at least one of said precursor material or said polymeric material is transparent to electro-magnetic radiation at a wavelength in the range of 250 to 1500 nanometers (Para. 55 “application of ultraviolet light, application of visible light”. Please notes that the visible light wavelengths from 380 to 700 nanometers. See https://en.wikipedia.org/wiki/Visible_spectrum); and wherein a photo-initiator of about 1 to about 3% by weight of composition is added to said precursor prior to curing said precursor (please note that the polymeric layers 24, 26 can be cured or performed or treated).
With regards to the “cross-linking or polymerization cured” step, please note that the invention is directed to a razor blade (product) including a cutting edge structure having a polymeric material, the cured step of cross-linking or polymerization or heat or light has been considered and given weight inasmuch as it infers structure in the razor blade. It is a product by process claim. See MPEP 2113.
Please note that the invention is directed to a razor blade (product) including a cutting edge structure having a polymeric material.  The claims are not drawn to the combination of a razor blade and method of making a razor blade.  Currently, the photo-initiator is part of an intended use statement.  This intended use statement is considered and only given patentable weight as structures of the razor blade. If applicant can prove that using a photo-initiator of about 1 to about 3% by weight of composition is added to said precursor prior to curing said precursor to have a structural blade different to Scheinfeld’s blade, please provide it.  
Regarding claim 33, Scheinfeld shows that said polymeric material is comprised of Poly (methyl methacrylate) (PMMA) (Para. 51 “polymethyl methacrylate”).
Regarding claim 36, Scheinfeld shows that said at least one cutting edge structure is secured into a razor cartridge housing, a blade box, or frame (Para. 23 “cartridge”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al (US 2009/0320299) in view Kenichi (JP 2009241358A and Translation).
Regarding claims 22-23 and 37, as best understood, Kuhn a blade (Figure 17) having two different types of cutting edge structures (Figures 17) that is made from a polymeric material (Para. 68), however, it is unclear how the blade is formed.
Kenichi shows a box (a tamper 10) for forming cutting structures (needles 24, Figure 1 and Para. 37 “In order to insert the needle portion 24 from the skin surface to a desired depth …a sharp tip”), which is made from a polymeric material (Para. 48 “polymer material”) by a precursor material for said polymeric material (Paras. 50-51) and wherein the box is made from a polymeric material (Para. 46 “a silicone resin”), wherein at least one non-cutting edge structure (recesses 12) coupled to each of said at least one cutting edge structure (Figures 2a-d), both said cutting and non-cutting edge structures comprising substrates (their bodies), each substrate comprised of a polymeric material (see the discussion above), said polymeric material produced by a precursor material for said polymeric material (Figures 2a-d and see Paras 46-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade manufacture of Kuhn to have polymeric materials for a molding box or a stamper and a knife or a blade, as taught by Kenichi,  in order to easily peel or remove a blade (needle sheet) when the blade is already formed as disclosed in Para. 64 of Kuhn. 
Claims 23-27, 31-32, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinfeld in view Wang (US 2010/0178493).
If one is argued that the Scheinfeld’s blade cutting edge as set forth in the claims 23-27, 31-32, 33-36 is not covered by the polymeric material.
See Wang’s art who shows a polymeric material (substrate) covers the cutting edge of a blade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade manufacture of Kuhn to have polymeric materials to cover an entire of the blade including the cutting edge, as taught by Wang,  in order to improve shaving attributes (Para. 54 of Wang). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinfeld in view the admitted art of this application.
Regarding claim 28, Scheinfeld shows all of the limitations as stated above except that a viscosity of said precursor material is less than about 10,000 centiPoise.
the admitted art discusses a viscosity of the polymer (precursor) exceeding 100,000 centiPoise to fully penetrate into the sub-micro-meter (e.g., less than 1 micrometer) dimensioned spaced required in a cavity to create a razor blade edge. Also, the same page of the specification discusses lower viscosity and increasing the injection pressure or an obtained by heating the polymer to exceeding 200 degrees to form the cutting edge which may cause shrinkage of the blade shape (see Applicant’s specification, page 2, lines 11-25).
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the viscosity of the polymer of any reasonable value centiPoise including the claimed centipoise because discovering an optimum value (10,000 centiPoise) would have been a mere design consideration based on characteristics of size and shape of a razor blade required manufacturing. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the motors or drivers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp. Examiner notes that claim 28 is not depended on claim 35, the blade tip can be formed a different tip radius from claim 35.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinfeld in view of Skrobis et al (US 2015/0328789) hereinafter Skrobis.
Regarding claims 34-35, Scheinfeld shows all of the limitations as stated above except that said at least one cutting edge structure comprises a gothic arch or a roman arch and a tip radius of said at least one cutting edge structure is less than 1 micrometer.
Skrobis shows a razor blade (10, Figure 1) having a tip (12) including a tip radius of from 125 to 500 angstroms (about 0.05 micron meters, Para. 12.  Please note that it recites “radius”, that means the tip is an arch or curve of some sorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting edge structure of Scheinfeld to have a tip radius about 0.05 micron meters, as taught by Skrobis,  in order to provide a sharpen edge of the razor blade for shaving. 
Response to Arguments
Applicant’s arguments with respect to claims 22 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections above by new art.
With regards to claim 23 in the remarks, pages 8-9, the arguments are acknowledged, but they are not persuasive because Para. 44 of Scheinfeld recites “both these layers can cover the entire blade if desired” that means the cutting edge is covered by the polymeric material layers. If Applicant continues arguing that the cutting edge is not formed a polymeric material, especially noting the new, there are numerous art, for examples, Wang (US 8642122 and US 2010/0178493) shows a polymeric material (substrate) covers the cutting edge of a blade.
With regards to the double patenting, there is a typo for the patent applicant number, it has been corrected. 
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                             	11/29/2022